Citation Nr: 1642466	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  08-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to an initial compensable rating for right lower extremity sciatica for the period from September 10, 2007, to January 13, 2009, and in excess of 10 percent thereafter.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from May 1978 to May 1998.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from April 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

A hearing was held on January 12, 2011, in Wichita, Kansas, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony has been associated with the record.

In May 2011, the Board remanded the matter for additional evidentiary development.  

In a June 2014 decision, the Board denied service connection for a cervical spine disability.  The Board remanded the remaining issues then on appeal -- entitlement to service connection for a bilateral hip disability and a higher initial rating for right lower extremity sciatica - to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

While the matter was in remand status, in a November 2014 decision, the AOJ granted service connection for right and left great trochanteric bursitis and assigned initial 10 percent disability ratings for each hip, effective September 10, 2007.  The grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for a bilateral hip disability.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir 1997).  The record currently available to the Board contains no indication that the appellant has initiated an appeal with the initial ratings or effective dates assigned.  Thus, those issues are not currently before the Board.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

In the Introduction portion of its May 2011 remand, the Board noted that the appellant had raised a claim of entitlement to an increased rating for his service-connected left lower extremity sciatica.  The Board referred the matter to the AOJ for initial consideration.  The record currently available to the Board contains no indication that this matter has been adjudicated as of yet.  Thus, the Board does not have jurisdiction over this issue, and it is again referred for appropriate action.


FINDINGS OF FACT

1.  For the period from September 10, 2007, to January 13, 2009, the appellant's right lower extremity sciatica did not exhibit disabling symptomatology.  

2.  For the period since January 14, 2009, the appellant's right lower extremity sciatica has been manifested by symptomatology which approximates no more than mild incomplete paralysis of the sciatic nerve.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for right lower extremity sciatica for the period from September 10, 2007, to January 13, 2009, and in excess of 10 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In a November 2007 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim of service connection for sciatica of the lower extremities, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letter also included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Moreover, this matter stems from an appeal of the initial rating assigned following an award of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, once service connection is granted, the claim has been substantiated, and further VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. at 490 ("[O]nce a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id.

The Board finds that the notification requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 have been met in this case.  A review of the record indicates that the appellant was duly provided notice of the decision on appeal, as well as an explanation of the procedure for obtaining appellate review of the decision.  Following receipt of his notice of disagreement, the appellant was appropriately notified of the pertinent rating criteria.  He also testified at a Board hearing in connection with his appeal.  Neither the appellant nor his representative has raised any allegations of prejudice regarding any notification deficiencies or with the January 2011 Board hearing.  Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date); see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available and relevant post-service records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  

The appellant has also been afforded multiple VA medical examinations, including pursuant to the Board's remand instructions.  38 C.F.R. § 3.159(c)(4) (2015); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board finds that the examinations provide an adequate basis upon which to decide the issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).  There is no indication of record that the appellant's disability has increased in severity since he was last examined for VA compensation purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  Neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the appellant nor his representative has argued otherwise.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Background

In pertinent part, the record on appeal shows that, on September 10, 2007, the appellant's claim for service connection for sciatica of both lower extremities was received by VA.  The appellant contended that his sciatica was secondary to his service-connected low back disability.  

The appellant was afforded a VA medical examination in October 2007 at which his time complaints included radiating low back pain and left leg numbness.  He did not complain of right leg symptoms.  Additionally, the examiner noted that there was no history of weakness, paralysis, or paresthesias.  On examination of the right lower extremity, the dorsalis pedis pulse and posterior tibial pulses were normal, and there was no evidence of sensory loss.  The examiner concluded that examination of the right lower extremity revealed no abnormal findings.  

In January 2008, in connection with the appellant's claim, the RO obtained a medical opinion from a VA nurse practitioner who concluded that it was at least as likely as not that the appellant had bilateral sciatica related to his service-connected low back disability.  She did not report any symptoms related to the diagnosis.  

Based on this evidence, in an April 2008 rating decision, the RO granted service connection for right lower extremity sciatica, effective September 10, 2007.  The RO assigned an initial noncompensable rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, pertaining to impairment of the sciatic nerve.  The appellant appealed the initial rating assigned for his right lower extremity sciatica, although his notice of disagreement and substantive appeal do not include any specific argument.  

In pertinent part, VA clinical records obtained in connection with the claim show that, in January 2008, the appellant underwent an orthopedic consultation at which his complaints included radiating back pain, left hip pain with burning, numbness, and tinging, and weakness down the left leg more so than the right.  On examination, the appellant's lower extremities were neurovascularly intact bilaterally, except for subjective decreased sensation on the plantar aspect of the left foot only.  Dorsalis pedis and posterior tibial pulses were palpable.  No other disabling symptomatology or pathology of the right lower extremity was identified.  

According to a June 2008 consultation report, the appellant's complaints included severe back pain sometimes associated with momentary loss of power in the left leg.  He also complained of numbness into the left distal leg, foot, and heel.  No complaints pertaining to the right lower extremity were recorded.  On examination, sensation in the right leg to pin and light touch was normal.  No other disabling symptomatology or pathology of the right lower extremity was identified.  

The appellant was afforded a VA medical examination on January 14, 2009, at which he complained of bilateral lower extremity paresthesias.  An examination showed normal strength throughout the lower extremities, and the dorsalis pedis and posterior tibial pulses were normal.  There was decreased sensation to vibration and soft touch in both lower extremities, but straight leg raising sign with resection was negative for any radicular pain.  A VA neurologist performed EMG/nerve conduction studies on the lower extremities and concluded that it showed evidence of mild peripheral neuropathy with consistently slow conduction velocities in both lower extremities.  There were no findings suggestive of acute radiculopathy.  The impression of the neurologist was mild peripheral neuropathy with no evidence of acute radiculopathy.  The neurologist noted that, when compared to EMG testing conducted in April 2007, the only change on the current study was slowing of the nerve conduction studies although the EMG at that time had been similarly unremarkable.  After examining these study results, the VA examiner's diagnoses included bilateral mild lower extremity peripheral neuropathy per NCT/EMG and physical examination, consistent with heavy alcohol use and smoking.  The Veteran was also diagnosed with bilateral lower extremity sciatica associated with the service-connected low back disability, mechanical low back pain with S1 radiculopathy, status post discectomy and cage placement.  The examiner indicated that these conditions would have no effect on the appellant's usual daily activities or his ability to obtain and retain gainful employment.  

Based on this evidence, in a July 2010 Supplemental Statement of the Case (SSOC), the RO increased the rating for the appellant's right lower extremity sciatica to 10 percent, effective January 14, 2009.  

At an August 2010 VA general medical examination, the appellant's complaints included symptoms of radiculopathy of the bilateral lower extremities, including burning pain and intermittent numbness and tingling in the right lower extremity.  He admitted to drinking alcohol, but denied other risk factors for peripheral neuropathy.  On examination, the appellant exhibited decreased sensation in the right lower extremity.  EMG testing was suggestive for chronic bilateral lumbar radiculopathy which could be related to the service-connected low back disability.  The diagnosis was mechanical low back pain with radiculopathy and sciatica.  

At his January 2011 Board hearing, the appellant testified that he felt as if his right lower extremity sciatica had gotten worse.  He testified that he had problems sleeping because of pain in his back, hips, and legs.

Accordingly, in May 2011, the Board remanded the matter for the purposes of affording the appellant another VA medical examination to ascertain the current severity of his service-connected right lower extremity sciatica.  

Pursuant to the Board's remand directives, the appellant underwent another VA medical examination in October 2011.  The examiner noted that the appellant endorsed symptoms of both constant and intermittent moderate pain in the right lower extremity, as well as mild numbness.  He reportedly denied paresthesias and/or dysesthesias in the right lower extremity.  After examining the appellant, the examiner completed a Disability Benefits Questionnaire (DBQ) on which she indicated that the appellant's symptoms were the equivalent of mild, incomplete paralysis of the sciatic and common peroneal nerves.  

In a November 2011 opinion, the examiner indicated that it was at least as likely as not that the appellant's radiculopathy and sciatica and resultant paralysis, as verified by the June 2010 EMG study, were secondary to the appellant's low back disability.  

In June 2014, the Board remanded the matter for an additional medical examination, noting that in light of the October 2011 VA examiner's notations of mild, incomplete paralysis of both the sciatic and common peroneal nerves, the nature and severity of the appellant's service-connected right lower extremity disability was unclear.  

Pursuant to the Board's remand directives, the appellant again underwent VA medical examination in September 2014.  At that time, the examiner noted that the appellant had been diagnosed as having peripheral neuropathy of lower extremities on January 7, 2009.  The examiner also noted that the appellant had reported decreased sensation in his lower legs below the knees with the left worse than the right.  The examiner noted that a review of VA clinical records showed that an EMG conducted in January 2009 diagnosed mild peripheral neuropathy in a stocking distribution of the feet, ankles to mid-calf.  A previous EMG of lower extremities conducted in April 2007 had been normal with no radiculopathy of either lower extremity noted at that time.

The examiner noted that the appellant's gait was antalgic affecting mostly the left leg, but also the right.  He exhibited a stooped gait in both sitting and walking.  The examiner noted that a review of VA clinical records confirmed a persistently antalgic gait.  The examiner, however, attributed the appellant's gait abnormalities, and his use of an assistive device for walking to his service-connected low back disability, rather than his sciatica.  

On examination, the appellant endorsed symptoms of moderate intermittent pain and mild paresthesias and numbness in the right lower extremity, as well as intermittent giving way of legs.  The examiner indicated that the appellant's intermittent pain was a result of his service-connected low back disability and was not due to peripheral neuropathy.  His strength was normal in the lower extremities and the appellant exhibited no muscle atrophy.  Reflexes were also normal.  The appellant exhibited decreased sensation in the right lower leg, ankle, and foot, but there were no trophic changes.  The appellant's gait was abnormal, but the examiner again emphasized that the etiology of the abnormal gait was the appellant's service-connected low back disability.  The examiner clarified that the appellant's right sciatic nerve was normal, although he exhibited mild incomplete paralysis of the external popliteal (common peroneal) nerve.  The examiner indicated that the appellant exhibited no other symptoms or physical findings as a result of his service-connected right lower extremity sciatica.  He concluded that the appellant's service-connected peripheral nerve condition did not impact his ability to work.  The examiner concluded that the appellant's service-connected right lower extremity sciatica with intermittent giving way was mild and intermittent and in accordance with previous EMG testing which had shown no radiculopathy as well as the current physical findings.  The examiner indicated, however, that the appellant's peripheral neuropathy of the bilateral lower extremities was a separate and distinct condition, likely idiopathic in nature, and unrelated to the appellant's spine condition.  


Applicable Law

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Where a claimant appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Applying the facts in this case to the legal criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for right lower extremity sciatica for the period from September 10, 2007, to January 13, 2009, and in excess of 10 percent thereafter.  

The RO has evaluated the appellant's right lower extremity sciatica pursuant to the criteria set forth at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a 40 percent rating; and severe incomplete paralysis warrants a 60 percent rating.  Complete paralysis of the sciatic nerve warrants a 80 percent rating, but requires that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A noncompensable rating is assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, the rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.

The term "incomplete paralysis," with respect to peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the lesion or to partial regeneration.  Where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.

In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, can receive a maximum rating of moderate incomplete paralysis, except for tic douloureux or trifacial neuralgia, which may be rated up to complete paralysis.  38 C.F.R. § 4.124.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120.

The words "slight," "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

As set forth in detail above, prior to January 14, 2009, the record establishes that the appellant's right lower extremity sciatica did not exhibit symptoms which more nearly approximate mild, moderate, moderately severe, severe, or complete paralysis.  Rather, the evidence of record documents that there were no symptoms such as loss of sensation, paresthesias, weakness, or paralysis in the right lower extremity.  Indeed, on examination in October 2007, the appellant's right lower extremity exhibited no abnormal findings, and the appellant reported no right leg symptomatology.  Similarly, a June 2008 VA consultation report showed complaints and symptoms associated with the left leg, but none referable to the right.  Additionally, an examination at that time affirmatively revealed that sensation in the right leg to pin and light touch was normal, and no other symptoms or pathology were identified.  In fact, the Board can identify no evidence in the record, subjective or objective, which would support the assignment of a compensable rating for right lower extremity sciatica for the period from September 10, 2007, to January 13, 2009, and the appellant has pointed to no such evidence.  38 C.F.R. § 4.31 (2015).

With respect to the period from January 14, 2009, the record indicates that the appellant's right lower extremity sciatica has been no more than mild.  As set forth above, at the January 2009 VA medical examination, the appellant exhibited decreased sensation to vibration and soft touch in the right lower extremity.  However, reflexes were normal and EMG testing revealed only mild peripheral neuropathy.  Similarly, the August 2010 and September 2014 VA medical examinations again documented subjective intermittent numbness and tingling in the right lower extremity and revealed decreased sensation in the right lower extremity.  Both the October 2011 and September 2014 VA medical examiners characterized the appellant's right lower extremity symptoms as mild, incomplete paralysis.  At no time did the appellant exhibit muscle atrophy, abnormal reflexes, or tropic changes, nor has he exhibited complete paralysis or impairment of the knee or foot, such as a foot drop.  As noted above, where the involvement is wholly sensory, the rating should be for mild, or at the most, moderate symptomatology.  38 C.F.R. § 4.124a.  Under these circumstances, the Board finds that a 10 percent rating is appropriate.  

Although the appellant has been shown to exhibit pain, a stooped posture, and an abnormal gait, the record shows that such symptoms are part and parcel of his service-connected low back disability for which a 40 percent rating has been assigned.  As these symptoms have been considered in assigning that rating, they may not be considered in assigning the rating for the appellant's service-connected right lower extremity, as this would result in prohibited pyramiding.  See 38 C.F.R. § 4.14.  

Here, the Board notes that it has also considered the evidence showing that the appellant exhibits nonservice-connected peripheral neuropathy in addition to his right lower extremity sciatica.  The Board is cognizant that the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation must be avoided.  38 C.F.R. § 4.14 (2015).  In this case, however, the clinical evidence fails to distinguish the right lower extremity symptoms referable to the service-connected sciatica versus the nonservice-connected peripheral neuropathy.  Under these circumstances, and affording the appellant the benefit of the doubt, the Board has considered all noted symptoms in assigning the service-connected rating.  

The Board also acknowledges the evidence of record indicating that the appellant's right lower extremity symptoms result from impairment of the common peroneal nerve in addition to or rather than impairment of the sciatic nerve.  Thus, the Board has considered rating the appellant under the Diagnostic Code 8521, pertaining to impairment of the common peroneal nerve, but finds that application of this code would not avail the appellant of a higher initial rating.  In that regard, like Diagnostic Code 8520, Diagnostic Code 8521 provides a 10 percent rating for mild incomplete paralysis of the affected nerve and a 20 percent rating for moderate incomplete paralysis.  Given the symptoms identified in the record, including on repeated examinations, the appellant does not exhibit any of the symptoms required for a higher rating under either Code.  Similarly, the record shows that he does not exhibit separate and distinct right lower extremity symptoms as a result of impairment of the sciatic and common peroneal nerves which would warrant separate compensable ratings.  

In summary, the Board finds that the manifestations of the appellant's service-connected right lower extremity sciatica do not more nearly approximate the criteria for an initial compensable rating for the period from September 10, 2007, to January 13, 2009, and in excess of 10 percent thereafter.  

In reaching this decision, the Board has considered the application of various provisions of Title 38 Code of Federal Regulations, whether or not they were raised by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In this case, however, the Board finds that the record shows that the appellant's service-connected right lower extremity sciatica is not so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOPGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology, including his sensory loss, paresthesias and intermittent giving way, which examiners have characterized as the equivalent of mild incomplete paralysis since January 14, 2009.  As discussed above, there are higher ratings available under multiple diagnostic codes, but the appellant's disability is not productive of such manifestations.  Moreover, the record shows that examiners have concluded that the appellant's right lower extremity sciatica does not interfere with his activities of daily life, including employment, nor has he been shown to be repeatedly hospitalized for treatment of the disability.  

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the appellant has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular rating for the appellant's service-connected right lower extremity sciatica under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial compensable rating for right lower extremity sciatica for the period from September 10, 2007, to January 13, 2009, and in excess of 10 percent thereafter.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


